IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                           )       No. 76914-6-1                  C=,
                                                                                  GO
                       Respondent,         )
                                           )       DIVISION ONE
                v.                         )                                           I.„ ze
                                           )
Y.M.A.,                                    )       UNPUBLISHED OPINION                 Zit
                                           )
                      Appellant.           )       FILED: August 6, 2018
                                           )

         BECKER, J. — The appellant, a juvenile, contends his trial was unfair

because he was denied a jury and the judge appeared biased. We find no basis

for reversal.

         Y.M.A. was charged with attempted second degree robbery for trying to

steal beer and cigarettes from a stranger on September 13, 2016. He was

adjudicated guilty at a bench trial in juvenile court on April 4, 2017, when he had

already turned 18 years old. At the time, Y.M.A. had other felony cases pending,

including an adult robbery case. He received a disposition of 20 days of

detention, 16 days of community service, and 9 months of supervision. This

appeal followed.

         Y.M.A. contends that he was entitled to a jury. The trial court denied this

claim.
No. 76914-6-1/2

       It is a statutory requirement that juvenile cases be tried without a jury.

RCW 13.04.021(2). Our Supreme Court has consistently rejected arguments

that this mandate violates the jury right guaranteed by the state and federal

constitutions. See e.g., State v. Lawley, 91 Wash. 2d 654, 655, 591 P.2d 772

(1979); State v. Schaaf, 109 Wash. 2d 1, 4, 743 P.2d 240 (1987); State v. Chavez,

163 Wash. 2d 262, 264, 180 P.3d 1250 (2008). The court has reasoned that the

juvenile system's emphasis on rehabilitation, rather than punishment, means that

juvenile proceedings are not "criminal prosecutions" to which the jury right

attaches. Schaaf, 109 Wash. 2d at 4-5; Chavez, 163 Wash. 2d at 267-68, 269. We

are bound by these decisions. Whether the juvenile system has been so altered

by recent developments that the jury right should extend to juveniles is a decision

for a higher court or the legislature. Given the current state of the law, the trial

court did not err by denying Y.M.A.'s request for a jury.

       Y.M.A. contends that he is entitled to a new trial because the trial judge

appeared biased. Y.M.A. contends that the trial judge "was impermissibly

familiar" with him from past cases, "minimized the presence of racism" in the

accusations made by the victim, considered "prejudicial pending criminal matters"

involving Y.M.A. while deliberating on how to dispose of this particular case, and

unfairly allowed Y.M.A. to appear in jail garb.

       Y.M.A. did not seek recusal below. At one point, defense counsel said,

"We're not asking the court to recuse himself because of the prior knowledge,

unless you feel that there's something that you know about him or about his

situation which you think might color the way you look at the—at this trial." The


                                           2
No. 76914-6-1/3

doctrine of waiver applies to appearance of fairness claims. State v. Morgensen,

148 Wash. App. 81, 91, 197 P.3d 715 (2008), review denied, 166 Wash. 2d 1007

(2009). Y.M.A.'s failure to ask the court to recuse precludes him from raising the

issue on appeal.

         In addition, the record does not bear out Y.M.A.'s assertion of apparent

bias. The judge acknowledged his familiarity with Y.M.A. He assured the parties

of his ability to decide the present case based solely on the facts before him.

The presumption is that judges in bench trials ignore inadmissible evidence, such

as other misconduct evidence. State v. Read, 147 Wash. 2d 238, 244-45, 53 P.3d
26 (2002). The judge assured the parties that seeing Y.M.A. in jail clothes would

not affect his impartiality. The judge was aware of the racial bias displayed by

some of the comments of the complaining witness. The fact that the judge

nevertheless believed the victim's account of the robbery does not compel a

finding of actual or apparent bias on the part of the judge.

         We conclude that Y.M.A. has not shown a violation of his right to a fair

trial.

         Affirmed.



                                                       77-ec kd
                                                              i
WE CONCUR:



                                                   eS).(,\•-(1Q_D„

                                          3